Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
Claims 20-27 have been canceled. Claims 1 and 14 have been amended. Claims 1-19 and 28 are presented for examination and are allowed herewith.

Allowable Subject Matter
     When interpreting the current independent claims, in light of the Specification filed on
04/27/2020, the claimed invention is patentably distinct from the prior art of record. In particular, the
prior art of record individually or in combination does not disclose or fairly suggest the method which involves selecting a network function instance and a group of network function instances by a network node. The selection is based on information indicating membership of the network function instance in the group of network. The session information indicates whether a network function instance and the group of network function instances is assigned to a user equipment. The membership of the network function instance in the group is determined based on a group identifier. The information includes a group identifier identifying the group and a pointer identifies the network function instance. A candidate information is received that includes at least one candidate network function instance, the advantage is that the mobile networks supports to provide higher data rates with lower latency. Therefore, the found prior art of record DeJana et al (US. Pub. No. 2013/073716 A1)  fails to  disclose the above disclosed inventive and the limitations “selecting, by a network node, …, the network node directly selecting the group of network function instances of a same type of network function instances, the selecting based on information indicating membership of a network function instance in the group of network functions instances and the information further including session information for a request associated with a session of a user equipment for a previous session” of claim 1. The same reasoning applies to independent claims 14 and 28 mutatis mutandis.
        Accordingly, dependent claims 2-13 and 15-19 are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455                                                                                                                                                                                                        
/DAVID R LAZARO/Primary Examiner, Art Unit 2455